Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms.  Sherry Murphy on 04/20/2022.
The application has been amended as follows: 

In the claims: 
Claim 1, line 8, “900 to 1300 ºC” has been replaced with --700 to 1100 ºC--; 
Claim 1, line 10, after “zirconia”, --and alpha phase iron oxide-- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the applied closest art Cho et al. (Highly Ordered Mesoporous Fe2O3-ZrO2 Bimetal Oxides for an Enhanced CO hydrogenation Activity to Hydrocarbons with Their Structural Stability; ACS Catalysis, 7 (9):5955-5964, (2017)) ,  and  Petkovich (Chapter 4-Colloidal Crystal Templating Approaches to Materials with Hierarchical Porosity-Hierachically Structured Porous Materials, From Nanoscience to Catalysis, Separation, Optics, Energy and Life Science, Edited by Yang et al., Wiley-VCH, Nov. 28, 2011) alone or in combination  does not teach  a method forming a  composite catalyst comprising alpha iron oxide and tetragonal phase zirconia.  Updated searches have not provided any better references teaching such limitations. For example, Shen et al. to US2015/0314274 discloses a ceramic material comprising zirconium oxide and one or more metal oxide selected from nickel oxide, copper oxide, copper oxide, cobalt oxide, iron oxide and zinc oxide wherein the zirconium oxide can be tetragonal phase zirconium oxide and such ceramic material can be used as catalyst.  Miura et al. to US2015/0080211 discloses iron oxide-zirconia composite oxide containing iron, zirconium, and a rare-earth element and zirconia can be tetragonal phase and such material being used as exhaust gas catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732